Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1-3 and 7 are currently under examination, wherein no claim has been amended in applicant’s amendment filed on February 2nd, 2021. The non-elected claims 4-6 and 8 have been withdrawn by the applicant in the same amendment wherein claim 4 has also been amended.
Status of Previous Rejections
2.	The previous rejections of claims 1-3 and 7 under 35 U.S.C. 103 as stated in the Office action dated February 2nd, 2021 are maintained as follows. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over WO (2016/129015 A1). Because WO (‘015 A1) is in Japanese, its patent family member Hayakawa et al. (US Pub. 2018/0037966 A1) has been relied upon to established rejections as follows.
2+β2)1/2 and γ), and the area ratio as claimed. However, it has been well held where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), MPEP 2112.01 [R-3] I. In the instant case, the claimed and Hayakawa et al. (‘966 A1)’s steel sheets are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes as discussed above, therefore a prima facie case of obviousness exists. The same average deviation angles and the same area ratio as claimed would be expected with the claimed and Hayakawa et al. (‘966 A1)’s steel sheets.


Response to Arguments
4.	The applicant’s arguments filed on February 2nd, 2021 have been fully considered but they are not persuasive.	
The applicant argues that the claimed average deviation angles and area ratio can only be achieved using the method disclosed in the amended claim 4 with specific limitations of residence time and RC. In response, the examiner notes that there is no limitation of RC recited in claims 1-3 and 7 at all. Even though product claims 1-3 and 7 are limited by and defined by the process, determination of patentability is based on the product itself. Hayakawa et al. (‘966 A1) discloses a grain-oriented electrical steel sheet, which reasonably appears to be only slightly different than the claimed grain-oriented electrical steel sheet. A rejection based on section 103 of the statute is eminently fair and acceptable. See MPEP 2113. Furthermore, the applicant’s position is stated by way of argument alone and therefore not considered to be of probative value.  Evidence of non-obviousness such as criticality of ranges (e.g. the ranges of the residence time and RC) or unexpected results may be appropriate for a declaration under 37 CFR 1.132.  See MPEP section 716.02. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. See MPEP 716.02(d) [R-2] II.





Conclusion
5.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733


2/23/2021